DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 6, it is unclear as to whether the subcombination of a cable tension overload fuse assembly or the assembly in combination with a netting system is being claimed.  In particular, the preamble sets forth the subcombination but the body of the claim positively sets forth elements of the netting system.  

	With respect to claims 18-20, the recitation “a predetermined design load” is set forth; however, the same has been previously set forth in claim 14, line 3.  Note that setting forth the same element again amounts to a double inclusion. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forrest et al (U.S. Patent no. 4,446,944).

With respect to claim 1, Forrest et al disclose a cable tension overload fuse assembly A  comprising: a mechanical fuse link 10 coupled between a net barrier cable 20 and a structural support cable 28, the mechanical fuse link helping to retain the net barrier cable in a first position relative to a structural support; and a rescue cable 32 coupled between the net barrier cable and the structural support cable; whereby the mechanical fuse link is configured to break, snap, shear or otherwise fail when a tension load from the net barrier cable and/or the structural support cable exceeds a predetermined tension load (“The cover is arranged to tear away when a force is applied by a falling body to the shock absorber greater than a minimum predetermined value…”; Abstract); and whereby the rescue cable maintains a physical connection between the net barrier cable and the structural support cable (figure 6) while allowing the net barrier cable to sag or move from the first position relative to the structural support after the mechanical fuse link breaks, snaps, sheers, or otherwise fails to reduce the tension load.

With respect to claim 2, Forrest et al disclose the cable tension overload fuse assembly of Claim 1, whereby the physical connection maintained between the net barrier cable and the structural support cable allows the net barrier cable and rescue cable to be lowered together to improve ease of repairs after the mechanical fuse link fails.

With respect to claims 3 and 11, Forrest et al disclose the cable tension overload fuse assembly of Claim 1, whereby the rescue cable is coupled to the net barrier cable and a halyard 22 at an end of the structural support cable.

With respect to claims 4 and 12, Forrest et al disclose the cable tension overload fuse assembly of Claim 1, whereby the rescue cable is coupled to a shackle 24 coupled to the net barrier cable and to a shackle coupled to a halyard at an end of the structural support cable.

With respect to claims 5 and 13, Forrest et al disclose the cable tension overload fuse assembly of Claim 1, whereby the rescue cable 32 has a length that is longer than a length of the mechanical fuse link when intact (figure 6).

With respect to claim 6, Forrest et al disclose a cable tension overload fuse assembly A comprising: a mechanical fuse link 10 having first and second opposing ends (figure 2, for example, shows two opposing ends of 10); and a rescue cable 32 having first and second opposing ends; whereby the first opposing end of the mechanical fuse link is adapted to be coupled to a first end of structural support cable 28 operatively coupled to a structural support for a netting system and the second opposing end of the mechanical fuse link is adapted to be coupled to a net barrier cable 20 helping support a net of the netting system; whereby the first opposing end of the rescue cable is adapted to be coupled to the first end of the structural support cable and the second opposing end of the rescue cable is adapted to be coupled to the net barrier cable; whereby the mechanical fuse link is adapted to break, snap, shear or otherwise fail before any of the rescue cable, the structural support cable, and the net barrier cable breaks, snaps, shears or otherwise fails (“The cover is arranged to tear away when a force is applied by a falling body to the shock absorber greater than a minimum predetermined value…”; Abstract).

With respect to claim 7, Forrest et al disclose the cable tension overload fuse assembly of Claim 6, whereby the rescue cable 32 maintains a physical connection between the net barrier cable and the structural support cable after the mechanical fuse link breaks, snaps, shears or otherwise fails (see figure 6).

With respect to claim 8, Forrest et al disclose the cable tension overload fuse assembly of Claim 6, whereby the rescue cable 32 maintains a physical connection between the net barrier cable and the structural support cable (figure 6) after the mechanical fuse link breaks, snaps, shears or otherwise fails while allowing the net barrier cable to sag.

With respect to claim 9, Forrest et al disclose the cable tension overload fuse assembly of Claim 6, whereby the rescue cable 32 maintains a physical connection between the net barrier cable and the structural support cable (figure 6) after the mechanical fuse link breaks, snaps, shears or otherwise fails while reducing a load on the structural support.

With respect to claim 10, Forrest et al disclose the cable tension overload fuse assembly of Claim 6, whereby the rescue cable 32 maintains a physical connection between the net barrier cable and the structural support cable (figure 6) after the mechanical fuse link breaks, snaps, shears or otherwise fails, such that the net barrier cable and rescue cable may be lowered together to improve ease of repairs after the mechanical fuse link fails.

With respect to claim 14, Forrest et al disclose a cable tension overload fuse assembly A comprising: a mechanical fuse link 10 having first and second opposing ends spaced from each other by a reduced material portion (“reduced material” is construed as a material being tearable at a predetermined minimum value such as element 10) adapted to fail at a predetermined design load; a rescue cable 32 having first and second opposing ends (figure 2 shows opposing ends of 10); whereby the first ends of the mechanical fuse link and the rescue cable are coupled to a first shackle 20 and the second ends of the mechanical fuse link and the rescue cable are coupled to a second shackle 28.

With respect to claim 15, Forrest et al disclose the cable tension overload fuse assembly of Claim 14, whereby the first shackle is adapted to be coupled to a structural support cable 30.

With respect to claim 16, Forrest et al disclose the cable tension overload fuse assembly of Claim 14, whereby the first shackle is adapted to be coupled to a halyard 14 provided at one end of the structural support cable.

With respect to claim 17, Forrest et al disclose the cable tension overload fuse assembly of Claim 14, whereby the second shackle is adapted to be coupled to a net barrier cable 22.

With respect to claim 18, Forrest et al disclose the cable tension overload fuse assembly of Claim 14, whereby the rescue cable 32 is adapted to maintain a physical connection between the net barrier cable and the structural support cable after the reduced material portion of the mechanical fuse link fails at a predetermined design load (figure 6).

With respect to claim 19, Forrest et al disclose the cable tension overload fuse assembly of Claim 14, whereby the rescue cable 32 is adapted to maintain a physical connection between the net barrier cable and the structural support cable after the reduced material portion of the mechanical fuse link fails at a predetermined design load (figure 6) while allowing the net barrier cable to sag.

With respect to claim 20, Forrest et al disclose the cable tension overload fuse assembly of Claim 14, whereby the rescue cable 32 is adapted to maintain a physical connection between the net barrier cable and the structural support cable after the reduced material portion of the mechanical fuse link fails at a predetermined design load (figure 6) while reducing a load on the structural support.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Raz et al, Sauner, is cited to show a tire carrier with a load securing device in case of cable breakage. 
Khavronine is cited to show a shock absorbing device for a tire carrier. 
	Drayer is cited to show a belt device.
	Lantz and Schurian are cited to show a safety line shock absorber. 


	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/